UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6268


ADIB EDDIE RAMEZ MAKDESSI, a/k/a Eddie Makdessi,

                Petitioner – Appellant,

          v.

BRYAN WATSON, Warden of Wallens Ridge State Prison,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00214-RLW)


Submitted:   January 28, 2011             Decided:    March 9, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adib Eddie Ramez Makdessi, Appellant Pro Se.   Leah A. Darron,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adib Eddie Ramez Makdessi seeks to appeal the district

court’s     order    denying     relief      on    his    28    U.S.C.         § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a     substantial       showing          of     the       denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).

             When the district court denies relief on the merits, a

prisoner      satisfies        this     standard          by         demonstrating         that

reasonable     jurists        would     find       that        the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief     on     procedural          grounds,          the        prisoner     must

demonstrate     both      that    the     dispositive          procedural          ruling      is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                       Slack, 529 U.S. at 484-85.

We   have   independently        reviewed         the    record       and      conclude     that

Makdessi has not made the requisite showing.

             Accordingly,        we   deny    a    certificate            of    appealability

and dismiss the appeal.               We also deny Makdessi’s motions for

transcripts and records at Government expense; to preserve his

constitutional right to appeal; to compel the prison to grant

                                             2
access to the law library; and for a protective order.              We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3